      Case 2:13-cr-00794-ES Document 32 Filed 06/16/20 Page 1 of 2 PageID: 60
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Justin Wayne Tulloss                                                Cr.: 13-00794-001
                                                                                       PACTS #: 66546

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/30/2019

Original Offense:   Possession with Intent to Distribute Cocaine: 21 U.S.C. § 841(a)(1) & (b)(1)(B), and
                    18 U.S.C. § 2

Original Sentence: 60 months’ probation

Special Conditions: Drug Treatment, Special Assessment, Substance Abuse Testing, 500 hours of
Community Service, Life Skills Counseling, Mental Health Treatment, Education/Training Requirements

Type of Supervision: Probation                             Date Supervision Commenced: May 30, 2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the special supervision condition which states 'You
                      must refrain from the illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and/or the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court. You must
                      alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse. The U.S. Probation
                      Office will supervise your compliance with this condition.'
                      On February 25 and 26, 2020, Tulloss provide the Probation Office with a
                      sample for urinary testing, which yielded positive results for cocaine.
  2                   The offender has violated the special supervision condition which states ‘You
                      must contribute 500 hours of community service work over a period of 60
                      Months or less, from the date supervision commences. Such service will be
                      without compensation, with the specific work placement to be approved by
                      the U.S. Probation Office.’
                      Tulloss has not completed any community service hours since the last court
                      notification on January 7, 2020. He has only complete four (4) of his 500
                      required community service hours thus far.
     Case 2:13-cr-00794-ES Document 32 Filed 06/16/20 Page 2 of 2 PageID: 61
                                                                                        Prob 12A – page 2
                                                                                     Justin Wayne Tulloss

U.S. Probation Officer Action:

When confronted, Tulloss expressed having a difficult time emotionally and believed he was depressed.
Tulloss was referred for psychiatric treatment services, where Tulloss was prescribed Lexapro which he
reports improved his mood and level of motivation. Tulloss will continue dual-diagnosis counseling
sessions. The Probation Office will continue to monitor his participation and compliance with treatment
and supervision conditions. We recommend no formal Court action at this time. The Probation Form 12A
(Report on Offender under Supervision) will also serve as an official written reprimand from the Court.


                                                                Respectfully submitted,

                                                                Elisa Martinez/km
                                                                 By: Elisa Martinez
                                                                      Supervising U.S. Probation Officer
                                                                 Date: 06/02/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x   No Formal Court Action to be Taken at This Time & Probation Form 12A will serve as an official
    written reprimand from the Court. (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                Hon. Esther Salas, U.S.D.J.
                                                                Signature of Judicial Officer

                                                                         6/16/2020
                                                                            Date
